PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/937,415
Filing Date: 23 Jul 2020
Appellant(s): Lee et al.



__________________
Abhijit P. Adisesh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/31/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding claim 1, the Appellant argues that the cited references Dutta and Dettinger do not disclose the limitations of claim 1, particularly Dutta does not disclose the following limitations:
a) a share object (page 6 of the Appeal Brief)
b) associating, by one or more processors, view privileges of a secure view with one or more of a plurality of underlying details of a share object of a first account (pages 10-11 of the Appeal Brief.)
c) wherein the share object comprises an object that is separate from the plurality of underlying details and includes a set of grants to the plurality of underlying details (pages 7-9 of the Appeal Brief.)

Response: The Examiner respectfully disagrees and submits that
a) As indicated in the Final Office Action dated 09/03/2021, at least data repository/table is equated to the recited “share object” because the data repository is (at least [0027][0029].) 

b) As also indicated in the Final Office Action, the data repository includes one or more databases, tables, contextual information, etc. ([0027].) Each of the one or more databases, tables and contextual information contain information/data such as employee ID or salary.  The employee ID or salary information corresponds to the recited “underlying details of a share object” (at least [0029]-[0032][0048]-[0058].) The employee ID or salary information is not freely accessible to everyone, but rather by permissions (view privileges of a secure view) set by the owner/supervisor of the information/data via security expressions (at least [0029][0031]-[0032][0042].) In other words, each of the information/data (underlying details of a share object) is being associated with a particular permission (view privileges of a secure view) that was set by the owner/supervisor of the information/data.   

c) The repository (corresponds to the recited ‘share object’) as discloses in Dutta includes/comprises one or more databases (corresponds to the recited ‘object’) ([0027].) Dutta further discloses a security expression bank/database, the security expression bank/database stores security expressions that expressly grant or deny access to certain information/data stored in other databases and tables (at least figure 3, element 310 & figure 4; [0032].) In other words, the expression bank that contains expressions which grant access (corresponds to the recites ‘includes a set of grants’) to information/data (corresponds to the recited ‘plurality of underlying details’) is not the 
As such, for the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PHY ANH T VU/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
Conferees:
/David J Pearson/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. 


 In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.